  Case 15-26971         Doc 35       Filed 01/16/19 Entered 01/16/19 13:50:27       Desc Main
                                       Document     Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )     Case No.: 15-26971
         Erin L Sudberry-Laudati and           )
         Vito Laudati, III                     )     Chapter 13
                                               )
                        Debtor(s).             )     Honorable Judge Janet S. Baer (KANE)


                                        NOTICE OF MOTION

To:      Glenn Stearns, Chapter 13 Trustee notice via ECF delivery system
         Erin L Sudberry-Laudati and Vito Laudati, III, 1864 Bluestem Circle Aurora, IL 60504
         notice via US Mail
         Motor World, C/O Ed Peterson, 550 Roosevelt Road, Glen Ellyn, IL 60137 notice via US
         Mail
         See attached service list


         PLEASE TAKE NOTICE that on February 1, 2019 at 9:30 a.m. or soon thereafter as I may
be heard, I shall appear before Bankruptcy Judge Janet S. Baer or any other Bankruptcy Judge
presiding at Kane County Courthouse 100 S. Third Street, Room 240 Geneva, IL 60134, and shall
present the Motion to Obtain/Incur Debt, at which time you may appear if so desired.

                                                           /s/ David H. Cutler
                                                           David H. Cutler, esq.
                                                           Attorney for Debtor(s)
                                                           Cutler & Associates Ltd.
                                                           4131 Main St.
                                                           Skokie IL 60076
                                                           (847) 673-8600


                                 CERTIFICATE OF SERVICE

         The undersigned, an Attorney, does hereby certify that a copy of the Notice and Motion
was filed AND sent electronically and via US MAIL to the above captioned by 6:00 p.m. on or
before January 16, 2019.
                                                           /s/ David H. Cutler
                                                           Attorney for Debtor(s)
  Case 15-26971        Doc 35     Filed 01/16/19 Entered 01/16/19 13:50:27               Desc Main
                                    Document     Page 2 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                          )       Case No.: 15-26971
         Erin L Sudberry-Laudati and            )
         Vito Laudati, III                      )       Chapter 13
                                                )
                        Debtor(s).              )       Judge Janet S. Baer (KANE)


                              MOTION TO OBTAIN/INCUR DEBT

         NOW COMES the Debtor’s, Erin L Sudberry-Laudati and Vito Laudati, III, by and through

their Attorneys, Cutler and Associates, Ltd., and moves the Honorable Court to enter an order

authorizing Debtor’s to obtain financing for the purchase of a vehicle. In support thereof, Debtor’s

states as follows:

         1. That on August 6, 2015 the Debtor’s filed for Chapter 13 protection and their Plan was

            subsequently confirmed by this Honorable Court on September 25, 2015.

         2. The confirmed Plan pays 11% to the unsecured general creditors and the payment

            monthly Trustee plan payment is $380.

         3. The Debtor’s are current on plan payments and have made consistent payments for the

            entirety of the Bankruptcy plan.

         4. That under the confirmed Plan the Debtor’s own two vehicles, a 2007 Chrysler Town

            and County and a 2007 Chevy Equinox. Both vehicles are treated and paid for in the

            Debtor’s plan. The claims have been paid in full per the plan terms, and both lenders

            still hold titles as the case is still active and has not yet been successfully discharged.

         5. The Debtor’s informed our office, that the 2007 Chevy Equinox, requires significant

            repairs beyond the value of the vehicle. Debtor’s understand they must safely and

            properly store this vehicle until they successfully complete the Bankruptcy and receive
                                                    2
  Case 15-26971        Doc 35     Filed 01/16/19 Entered 01/16/19 13:50:27              Desc Main
                                    Document     Page 3 of 4


           title, before moving forward with any actions on this vehicle.

        6. The Equinox is no longer a reliable or safe vehicle for the Debtor’s to commute with,

           with their young children.

        7. That the Debtor’s found a 2015 Nissan Altima they wish to purchase.

        8. The Debtor’s can afford this new debt, as their mortgage payments have slightly

           decreased and Debtor, Erin L Sudberry-Laudati has had a small increase in her income,

           allowing her to afford a new reliable vehicle.

        9. The Debtor’s require a second reliable vehicle to commute to and from work and take

           their young children to and from school and care.

        10. The Debtor’s seek permission of this Honorable Court to incur this new debt that will

           result in them having monthly automobile payments of $350.51 for 72 months at the

           17.25% interest rate. (See Exhibit A)

        11. That the Debtor’s have been given affordable terms for the vehicle, given the

           Bankruptcy status.

        12. That the Debtor’s can afford to continue making their monthly Trustee plan payments

           and the new vehicle payment.

        13. That the Debtor’s filed in good faith and intend to complete their plan of reorganization.

        WHEREFORE, Debtor’s pray that the Court enter an order that will allow them to incur

$15,657.50 in auto financing with installment payments of $350.51 monthly at the 17.25% interest

rate.

                                                              Respectfully submitted;

                                        Erin L Sudberry-Laudati and Vito Laudati, III



                                                  3
Case 15-26971   Doc 35   Filed 01/16/19 Entered 01/16/19 13:50:27     Desc Main
                           Document     Page 4 of 4


                                               By:    /s/ David H. Cutler
                                                     David H. Cutler, esq.
                                                     Cutler & Associates, Ltd.
                                                     4131 Main St.
                                                     Skokie IL 60076
                                                     (847) 673-8600




                                     4
